Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (Amended to provide to show proper dependency). 

Amended as follows:

19. (currently amended) The NFC device of claim 16, wherein the controller is further configured to select different resistances during the non-modulation phase.


REASONS FOR ALLOWANCE

Claims 16, 19-26 & 29-35 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 02/22/2021, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “a transmitter driver configured to transmit said modulated carrier signal, said transmitter driver having a variable resistance; wherein the controller is further configured to change said variable resistance during a modulation phase of the NFC device such that a clock synchronization window is widened; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648